           IN THE UNITED STATES DISTRICT COURT FOR
              THE SOUTHERN DISTRICT OF GEORGIA       Ai,jnnT in pn 2'- 10
                      SAVANNAH DIVISION


JOSEPH WILLIAMS,

     Petitioner,


V.
                                      CASE NO. CV412-106


WARDEN, Georgia Diagnostic
and Classification Prison,

     Respondent.


                          ORDER


     Before the Court is Petitioner's Motion for Nunc Pro

Tune Appointment. (Doc. 96.) In the motion. Petitioner s
counsel requests that the Court make its January 22, 2016
appointment of counsel Marcia Widder nunc pro tune to October
20, 2015. (Id.) Ms. Widder asserts that she has been working
on Petitioner's case since October 20, 2015 and would like to

request compensation for the billable hours she accrued
before this Court's formal appointment on January 22, 2016.

(Id.) After careful consideration. Petitioner's request is
GRANTED.


      SO ORDERED this         day of October 2019.


                               WILLIAM T. MOORE, JR.
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
